H79 -/S
                                      ELECTRONIC RECORD



                                                                             Appeal from   an   Order Denying
CCA #       09-14-00522-CR                                OFFENSE:            Bail


STYLE:      Ex Parte Rodarrion D. Armstrong               PUNISHMENT:


                                                          COUNTY:            Jasper


TRIAL COURT:             1A District Court                                                           MOTION

TRIAL COURT #:           12170JD                              FOR REHEARING IS:
TRIAL COURTJUDGE:        Judge Jerome Owens                   DATE:

DISPOSITION:       AFFIRMED                                   JUDGE:




DATE:         04-01-15

JUSTICE:      LeanneJohnson          PC      NO     S   YES

PUBLISH:      NO                     DNP:     YES


CLK RECORD:        12-09-14                             SUPPCLKRECORD:

RPT RECORD:        12-29-14                             SUPPRPTRECORD:

STATE BR:          02-19-15                             SUPP BR:

APP BR:            01-20-15                             PROSE BR:




                                                                                        Y7<wr
                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  :ca#              PD-0479-15



         ANELLAHT'>S Petition                                      Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                DATE:


          K^>v^                                                    JUDGE:

DATE                                                               SIGNED:                            PC:

JUDGE                                                              PUBLISH:                          DNP:




                   MOTION FOR REHEARING IN                         MOTION FOR STAY OF MANDATE IS:

CCA IS:.                  ON                                                                    ON

JUDGE:                                                             JUDGE: